     Case 5:19-cv-00220-FB Document 10 Filed 05/15/19 Page 1 of 1




                                                                                     tM   15
                              UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION


 DEEVAUDA J. RUSS,

        Plaintiff,                                       Case No. 5:19-cv-00220-FB

V.



NIAGARA RESTITUTION SERVICES,
INC.,

       Defendant.


                                DEFAULT JUDGMENT ORDER

       1.        Judgment by default is entered in favor of Plaintiff DEE VAUDA J. RUSS and

against Defendant NIAGARA RESTITUTION SERVICES, INC. as follows:

                 a. Statutory Damages                                 $11,000.00

                 c. Attorney fees                                     $ 3,837.50

                 d. Costs                                             $ 535.40

      2.         Allowing judgernent interest to be added per diem.

      3.         Motions pending with the Court, if any, are Dismissed as
                 Moot and this case is CLOSED.

      It    is    so ORDERED.

      SIGNED this 15th day of May, 2019.




                                               FRED/IERY
                                               UNWED STATES DISTRICT
